Exhibit 10.6

 

CONAGRA INCENTIVES AND DEFERRED COMPENSATION

CHANGE OF CONTROL PLAN

 

1. Name and Purpose.

 

1.1 Name. The name of the plan shall be the ConAgra Incentives and Deferred
Compensation Change of Control Plan (“Plan”).

 

1.2 Purpose. ConAgra has adopted, established and/or entered into various long
term and short-term incentive, bonus and deferred compensation agreements,
programs and plans. Additionally, certain of such arrangements provide that all
or a portion of the payments and benefits under such arrangements shall be
deferred, vested over future periods and/or paid in ConAgra stock (restricted or
unrestricted). The Board of Directors of ConAgra has determined that the
interests of ConAgra stockholders will best be served by assuring employees that
their incentive, bonus and deferred compensation payments will remain intact
during any event that could result in a change of control of ConAgra. This Plan
is intended to promote stability among employees in order to serve the best
interests of ConAgra stockholders. Under this Plan, payments, benefits and
deferred compensation under the incentive, bonus, deferred compensation and
similar type arrangements shall be protected in the event of change of control
of ConAgra.

 

2. Definitions.

 

The terms used herein shall have the following meanings unless a different
meaning is clearly required by the context:

 

2.1 “Board” means the Board of Directors of ConAgra.

 

2.2 “Change of Control” means:

 

(i) The acquisition (other than from ConAgra) by any person, entity or “group,”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”), (excluding, for this purpose, ConAgra or its
subsidiaries, or any employee benefit plan of ConAgra or its subsidiaries which
acquires beneficial ownership of voting securities of ConAgra) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either the then outstanding shares of common stock or the
combined voting power of ConAgra’s then outstanding voting securities entitled
to vote generally in the election of directors; or

 

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by ConAgra’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as through such person were a member of the Incumbent Board; or

 

(iii) Approval by the stockholders of ConAgra of a reorganization, merger,
consolidation, in each case, with respect to which persons who were the
stockholders of ConAgra immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of ConAgra or of the sale of all or
substantially all of the assets of ConAgra.

 

2.3 “Committee” means the Compensation Committee of the Board.

 

2.4 “ConAgra” means ConAgra, Inc., a Delaware Corporation, or any successor
thereto.

 

34

--------------------------------------------------------------------------------


 

Exhibit 10.6

 

2.5 “ConAgra Controlled Group” means the controlled group of corporations as
described in I.R.C. Section 414(b), which includes ConAgra.

 

2.6 “Covered Plans” means all incentive, bonus, deferred compensation and
similar type arrangements currently or subsequently approved by the Committee or
pursuant to authority delegated by the Committee.

 

2.7 “Effective Date” of this Plan means January 1, 1989.

 

2.8 “Fiscal Year” means ConAgra’s fiscal year. If a Fiscal Year is referred to
with respect to a Covered Plan that has a year different than ConAgra’s fiscal
year, in this instance Fiscal Year shall mean that applicable year.

 

2.9 “Nondiscretionary Plan” means a Covered Plan under which the award, the
incentive, or the payment for a particular year is not subject to the discretion
of a member of the ConAgra Controlled Group, i.e., the award or payment is
computed by a formula. A “Discretionary Plan” means any Covered Plan that is not
a Nondiscretionary Plan.

 

2.10 “Participant” means a person participating in a Covered Plan.

 

3. Effect of a Change of Control.

 

In the event of a Change of Control, the following shall apply, regardless of
any provision of the Covered Plans:

 

A. All payments, awards and benefits under the Covered Plans shall be
immediately nonforfeitable by the Participants. This shall include, but not be
limited to, any payment, award or benefit that is deferred and any payment,
award or benefit that is payable in ConAgra stock.

 

B. Any Participant terminated after a Change of Control, but prior to the date
the Participant would otherwise be eligible (if the provisions of this Plan did
not apply) to receive an award, payment or benefit under a Covered Plan shall
receive a pro rata award. The pro rata award shall be based upon the number of
days the Participant was employed by a member of the ConAgra Controlled Group
during the applicable Fiscal Year.

 

C. The method of, and the factors used in, computing the awards, benefits and
payments under each Covered Plan may not be changed prior to the Fiscal Year
after the Change of Control. Also, any interest cost or overhead charges that
relate directly or indirectly to the Change of Control shall be ignored for
computing the awards, benefits and payments under each Covered Plan.

 

The following is a list of example items that may not be changed with respect to
the Covered Plans. The list is not intended to be all inclusive, but is merely
set forth for exemplary purposes.

 

(1) Accounting methods and procedures.

(2) Performance objectives, guidelines and formulae (individual or group).

(3) Capital charges.

(4) Allocation and formulae methods.

(5) Participants and eligibility.

(6) Payment provisions, e.g., timing of payment and form of payment, except for
the funding provisions of Paragraph 4, below.

(7) Methods, procedures and formulae for computing bonus pools.

(8) Sale, disposition or transfer of all, or a significant portion, of the
assets utilized in achieving the original objectives of a Covered Plan.

 

If any changes are made to a Covered Plan before the Fiscal Year following the
Change of Control, each

 

35

--------------------------------------------------------------------------------


 

Exhibit 10.6

 

Participant in a (1) Nondiscretionary Plan shall receive an award, benefit or
payment equal to the maximum award, benefit or payment available under the
applicable Covered Plan; and (2) Discretionary Plan shall receive an award,
benefit or payment for the Fiscal Year of the Change of Control which is no less
than the dollar amount of the highest annual award, benefit or payment the
Participant received for any of the preceding three Fiscal Years.

 

D. No Covered Plan may be terminated prior to the Fiscal Year following the
Change of Control.

 

4. Funding. The awards, benefits and payments contemplated under the Covered
Plans shall be funded only in accordance with the provisions of the applicable
Covered Plan until a Change of Control. Upon a Change of Control, the awards,
benefits and payments that are deferred according to the applicable Covered Plan
shall be funded, in one lump sum payment, through a trust. The transfer shall be
made within 60 days following the later of the date of the Change of Control or
the date the award, benefit or payment is computed under the normal
administration of the applicable Covered Plan. If the deferral under the
applicable Covered Plan is to be made in ConAgra stock, the appropriate number
of shares of ConAgra stock shall be transferred to the trust. ConAgra shall make
up any award, benefit or payment the Participant does not receive under the
trust, e.g., if the funds in the trust are insufficient to make the payments due
to insufficient earnings in the trust. A separate trust shall be established for
each Participant who is entitled to a deferred award, benefit or payment. The
trustee of such trust shall be a national or state chartered bank. If funding of
the trust is not made within the sixty day period described in this Paragraph 4,
the Participant’s deferred award, benefit or payment shall then be equal to 150%
multiplied by the amount of the deferred award, benefit or payment the
Participant would otherwise receive; provided, however, this increase is not
intended to remove ConAgra’s obligation to fund the trust.

 

5. Notice of Employees. The Vice President of Human Resources of ConAgra shall
notify the Participants of the provisions of this Plan.

 

6. Administration. This Plan shall be administered by the Committee. A majority
vote of the Committee at a meeting at which a quorum is present, or acts reduced
to, or approved in writing by, a majority of the members of the Committee, shall
be the valid acts of the Committee for purposes of this Plan.

 

7. Qualified Plans. The Plan shall neither apply to, nor have any effect on, a
ConAgra plan intended to qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended.

 

8. Amendment. This Plan may be amended from time to time by the Board; provided,
however, no amendment shall be effective prior to the beginning of the Fiscal
Year following the date the action is taken to amend this Plan.

 

9. Termination. This Plan may be terminated by the Board; provided, however, the
Plan may not be terminated prior to the beginning of the Fiscal Year following
the date the action is taken to terminate this Plan.

 

36

--------------------------------------------------------------------------------